Citation Nr: 0926400	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-31 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Wilmington, Delaware


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from December 1967 to 
August 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a February 2004 rating 
decision in which the RO granted service connection for PTSD 
and assigned an initial disability rating of 10 percent, 
effective February 29, 2000.  The Veteran perfected a timely 
appeal with respect the initial disability rating assigned.  

In a June 2007 decision, the Board denied the Veteran's 
appeal for an initial rating in excess of 10 percent for the 
Veteran's PTSD.  The Veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2008, the parties to the appeal filed a Joint Motion 
for Remand.  The joint motion directed the Board to provide 
an adequate statement of reasons or bases for its decision.  
By an Order of that same month, the Court vacated the Board's 
June 2007 decision and remanded the matter for additional 
action consistent with the joint motion.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

Since service connection, the Veteran's PTSD has been 
productive of such symptomatology as occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, nightmares and chronic sleep problems, intrusive 
memories, anxiety, impaired immediate memory, hypervigilance, 
avoidant behavior, restricted affect, and difficulty in 
establishing and maintaining effective work and social 
relationships.   

CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, 
but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b) (1), which had stated that 
VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

The RO's April 2001 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  

This notification would also apply to the "downstream" issue 
of entitlement to a higher initial rating.  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. 
App. at 491.  The Board notes that a March 2006 letter 
included notice as to how disability ratings and effective 
dates are assigned, and the type of evidence that impacts 
these types of determinations, consistent with 
Dingess/Hartman.  Thus, because the April 2001 notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein on appeal. Pertinent 
medical evidence associated with the claims file consists of 
private treatment records and reports of VA examinations 
conducted in November 2005 and December 2005.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran and his 
representative.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided herein.

II.  Background

A February 2000 report and statement from one of the 
Veteran's private treatment providers showed that since the 
Veteran's experiences in Korea, he has had frequent 
nightmares.  Initially this occurred two to three times a 
week for about ten years.  The frequency gradually diminished 
and now he has them about four times a year.  The recurrent 
nightmares have themes of being ill-prepared and are 
occasioned by heart palpitations, anxiety, and difficulties 
getting back to sleep.  For many years, he has also had night 
sweats (not always associated with recollected dreams).  He 
reported presently having night sweats two times a week.  

The physician found that the Veteran has steadfastly avoided 
contacting war buddies as well as participating in military 
related organizations or activities and not because of any 
dissatisfaction with the military, which was not in evidence.  
The Veteran stated that before he went to Korea, he was very 
gregarious, actively socialized and had many close friends.  
When he returned from home he stated that he withdrew from 
his friends and socializing and has had persistent feelings 
of being "different from other people."  The physician 
stated that though the Veteran is congenial he has great 
difficulty making friends and has become a loner.  He now 
claims only a couple of close friends, feels he cannot be 
bothered by most people, and avoids groups socially and at 
work.  The examiner observed that the Veteran consistently 
feels and has acted in vocational, social, and financial 
domains as if he was not going to live a long time," that 
is, from an exceedingly short-term horizon especially so for 
such an intelligent man.  The Veteran's failure to plan (for 
his retirement) does not reflect a simple overlooking of the 
necessity but rather an acting out of an unlikely and 
uncertain future; a nihilistic attitude of do and enjoy today 
because tomorrow you may probably die anyway.   

The physician noted persistent symptoms of increased arousal 
as indicated by difficulties with sleep, concentration, 
hypervigilance, and exaggerated startle response.  The 
Veteran reported that prior to the war; he never had any 
sleep problems.  However, since then he has had significant 
chronic daily disturbed sleep, specifically insomnia after 
three to four hours of sleep and an inability to resume 
sleeping.  The Veteran also reported frequent difficulties 
with concentration, sustaining attention, and 
distractibility.  He described himself as always guarded and 
anticipating someone's next move and preparing to deal with 
it.  The Veteran stated that he has endured all of these 
symptoms for over fifty years.  

The physician opined that the impact on the Veteran's daily 
neurovegetative, interpersonal, and occupational functioning 
has been profound and pervasive.  The physician explained 
that in 1988, the Veteran was hospitalized for an apparent 
acute anxiety and was followed for a time by a psychiatrist.  
The Veteran has persistent anxiety symptoms and is 
claustrophobic.  The physician observed that it appeared to 
be a chief motivation of the Veteran to avoid being "pinned 
down" (the physician's words) and to be a "moving target" 
(the physician's words).  The Veteran reported being divorced 
three times and had reported a difficulty with long-term 
intimacy.  The physician explained that the Veteran has been 
unable to tolerate jobs for any length of time.  The 
physician stated that during the brief time he treated the 
Veteran, he went through three to four jobs.   

VA treatment records dated from January 2001 to August 2008 
showed that the Veteran complained of sleep problems.  He 
stated that he wakes up every few hours and also had dreams 
of some of the events from the Korean War.  The Veteran 
reported having recurrent thoughts and dreams of events from 
the time he was in Korea.  He stated that he had lost many 
jobs, as many as eighty, and that he had many marriages and 
relationships.  The Veteran reported thinking about the war 
frequently, having intrusive thoughts.  He stated that he had 
noticed some difficulty with his concentration and memory.  
In July 2001 the Veteran was assigned a GAF score of 55.  

A July 27, 2005 private assessment showed that upon mental 
status examination, the Veteran's appearance and motor 
activity were within normal limits.  The Veteran's speech was 
rapid and his mood was slightly depressed.  He had full 
affect and a demonstrative mood.  The Veteran was fully 
oriented and showed impaired immediate memory.  His 
concentration, abstraction, intellect, judgment, insight, and 
organization were all within normal limits.  The Veteran 
denied any hallucinations or delusions.  He was assigned a 
GAF score of 60.  

An August 17, 2005 private progress note revealed that the 
Veteran was having trouble with work, sleep, and relaxation.  
The Veteran completed some relaxation visualizations and 
reviewed some sleep hygiene at that visit.  The Veteran 
reported taking a job that was Monday through Friday and that 
was 8:00 am to 5:30 pm.  The Veteran was assigned a GAF score 
of 60.  

An October 4, 2005 private progress note showed that the 
Veteran complained of dreams and erratic sleep and discussed 
his need to wander as it pertained to his employment 
difficulties.  He was assigned a GAF score of 60.  

An October 24, 2005 private progress note showed that the 
Veteran spent the entire session discussing a relationship he 
had on and off again for twelve years.  He expressed a desire 
for a partner and reported working for the medical transplant 
group.  He was assigned a GAF score of 60.   

At a VA examination in November 2005 the Veteran reported no 
legal history and stated that he had a relationship with one 
of his children.  He stated that he dated in the past but 
that his relationship ended last January.  The Veteran has 
one close friend whom he visits once a month.  He reported 
enjoying walking on the boardwalk, reading, and fishing.  The 
Veteran denied any history of suicide attempts, 
assaultiveness, or substance abuse.  He reported receiving 
outpatient treatment for anxiety in 2000 in Kansas City and 
reported one period of hospitalization for anxiety in 1988.  

Upon psychological examination, the Veteran was found to have 
unremarkable psychomotor activity and rapid speech.  He was 
friendly and cooperative.  His affect was normal and his mood 
was anxious.  The Veteran's attention was intact, he was able 
to do serial 7's and spell a word forward and backwards.  He 
was oriented to person, place, and time.  The Veteran's 
thought process was logical and goal directed and his 
judgment was intact.  His thought content included 
obsessions.  The Veteran's intelligence was average and he 
understood that he has a problem.  The Veteran reported mild 
sleep impairment and denied any hallucinations.  

The examiner concluded that the Veteran persistently re-
experiences the event by recurrent and intrusive distressing 
recollections of the event, including images, thoughts, or 
perceptions, and recurrent distressing dreams of the event.  
The examiner found that the Veteran had a markedly diminished 
interest or participation in significant activities and that 
he had a feeling of detachment or estrangement from others.  
Additionally, the examiner noted that the Veteran had 
restricted affect (e.g., unable to have loving feelings).  
The examiner concluded that the Veteran had persistent 
symptoms of increased arousal.  These symptoms included 
difficulty falling asleep or staying asleep, hypervigilance, 
and exaggerated startle response.  The examiner opined that 
the Veteran's prognosis was good because he is a resourceful 
individual and has been functioning relatively well.  The 
examiner found that the effects of the Veteran's PTSD on 
social and occupational functioning resulted in mild and 
occasional decreases in efficiency, productivity, 
reliability, and a mild inability to perform work tasks.  The 
examiner found the Veteran's PTSD resulted in moderate and 
frequent impaired work, family, and other relationships.  The 
examiner assigned a GAF score of 60.  

During a November 2005 VA examination the Veteran described 
himself as a job jumper.  He said that in the last year he 
had eight different jobs.  He reported that he goes into a 
job, if he does not like it or it does not suit him, then he 
quits.  His last job was three weeks ago driving Medicare 
patients to appointments.  The Veteran reported having worked 
in the Kansas City United States Postal Office but in 
general, he preferred to work by himself.  He stated that he 
had been fired from a job once but there have not been long 
periods of unemployment.  

The Veteran reported that in 1988 he spent four days in a 
psychiatric hospital for free-floating anxiety.  When he was 
living in Kansas City, he went to the VA Center there and 
received Clonazepam.  The Veteran stated that the doctor 
there diagnosed him with PTSD and he is now treated at a 
private facility where he is seen every two weeks.  The 
Veteran denied using illegal drugs and reported not having 
had a drink for twenty-four years.  

The Veteran entered the service to the Army Security Agency 
in July 1950.  He was a Chinese voice intercept operator and 
a Morse code intercept operator.  The Veteran reported 
spending fifteen months in Japan and ten months in Korea.  He 
stated that he volunteered for a low-level outfit and said 
that they were placed inside enemy lines and went wherever 
the signals were good.  The Veteran reported being attacked 
at times by artillery and Russian MiG's.  He stated he was 
terrified most of the time from the firing and the bombs he 
heard going off in the distance.  The Veteran stated that at 
one point, he thought it was so clear that he jumped in a 
foxhole, another day in a latrine.  He reported that a camp 
dog set off a mine and the shrapnel came through all the 
tents of the men including the Veteran's.  The Veteran denied 
seeing any of his friends killed.  The only civilian he saw 
killed was a skeleton in a foxhole.  He stated that when he 
returned to civilian life, he had a great deal of difficulty 
adjusting.  

The Veteran reported that he falls asleep okay but then 
cannot stay asleep.  At the most he gets three to four hours 
of solid sleep a night.  He tosses and turns, has nightmares, 
and night sweats.  The nightmares are frequently that he does 
not have a blanket or rifle and the nightmares occur 
approximately every other night.  

Upon mental status examination, the Veteran had direct eye 
contact.  He used a great deal of humor in the interview.  
Affect was congruent when he was asked to describe his mood 
that morning he responded, "subdued."  The Veteran stated 
that he does experience guilt but denied hopelessness, 
depression, or worthlessness.  His speech was fast and brief 
but clear and coherent.  The Veteran denied hallucinations, 
suicidal ideation or disassociation.  He stated that he 
deliberately takes time to veg out.  There were logical 
connections between his thoughts.  The Veteran was alert and 
oriented in all three spheres.  His long and short term 
memory were both excellent and his insight and judgment were 
intact for safety and self-care.   

The Veteran denied intrusive or distressing thoughts and 
stated that he kept himself focused on the present.  He 
denied flashbacks and he does not experience any emotion when 
gets reminded of the war stating, "it is basically gone, I 
did my part and I know I did a good job."  In the area of 
avoidance, the Veteran denied any problems with Orientals.  
He voluntarily joined a Korean War Veterans Association.  The 
Veteran reported being able to go out in public without any 
difficulty.  He stated that when he spends time by himself, 
it is by his choosing and not because he needs to.  He does 
not really feel detached from the community around him but 
feels that he is a very self-sufficient, self-contained 
individual.  The Veteran denied the ability to experience 
emotion and stated that he feels it very strongly.  The 
examiner noted that he appeared to be a very affable 
gentleman with a great deal of humor.  In the area of 
increased arousal, he denied outbursts of anger.  The Veteran 
reported loving to read books and go to movies.  He stated 
that he does tend to be somewhat hyper-vigilant but that he 
can sit anywhere in a restaurant.  The Veteran reported that 
something that is unexpected might startle him a bit but he 
does not have any physical reaction when he gets reminded of 
the war.  He stated that he was employed and competent to 
handle his finances.  The Veteran was assigned a GAF score of 
58 for the present time as well as the past year.    

III.  Laws and Regulations

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently rated as 10 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria for General Rating Formula.  See 38 C.F.R. 
§ 4.130.  

Under the formula, a 30 percent rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R.  
§§ 4.125 and 4.126 (2008)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
evidence as described above reveals GAF scores ranging 
between 55 and 60.  A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  The Board notes that a 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job), while a 
GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).




IV.  Analysis

The Board has considered the evidence of record in light of 
the criteria noted above and finds that the overall evidence 
supports a schedular rating of 30 percent for PTSD.  

The overall medical evidence, since the award of service 
connection, reflects a level of impairment most consistent 
with the criteria for a 30 percent rating under Diagnostic 
Code 9411.  The medical record suggests that the Veteran's 
PTSD has caused occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.  The Veteran's PTSD 
has been characterized by occupational impairment such that 
the Veteran has had numerous jobs and from June 2006 to 
September 2008; the Veteran had fifteen different jobs.  The 
Veteran's PTSD has also been characterized by social 
impairment such that he has been divorced three times and 
stated that he has one close friend who spends time with once 
a month but that he prefers to spend time alone.  The Veteran 
also suffers from such symptoms as nightmares and chronic 
sleep problems, intrusive memories, hypervigilance, avoidant 
behavior, exaggerated startle response and restricted affect, 
which more approximates the criteria for a 30 percent rating.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Finally, the GAF 
scores, 55 through 60, assigned by both VA examiners and 
private treatment providers, considered in light of the 
actual symptoms of the Veteran's disorder, are most 
consistent with the diagnostic rating criteria for a 30 
percent rating.  

However, the preponderance of the evidence does not show the 
Veteran's symptoms warrant a rating in excess of 30 percent.  
The Veteran is not shown to have occupational and social 
impairment with reduced reliability and productivity.  For 
example, the Veteran has not been shown to have flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
demands; impaired judgment and abstract thinking; or 
disturbances in mood.  Since grant of service connection, the 
Veteran's PTSD has been no more than 30 percent disabling, 
therefore the requirements for a rating of a 50, 70, or100 
percent have not been met.  As the Board finds that the 
record presents no basis for an assignment of more than a 30 
percent rating for PTSD, there is no basis for staged ratings 
of the disability pursuant to Fenderson and Hart.  Fenderson, 
12 Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  

In this instance, the Board finds that based on the totality 
of the evidence and after resolving any reasonable doubt in 
favor of the Veteran, the Veteran's disability approximates 
findings for a 30 percent initial disability evaluation. 


ORDER

An initial rating of 30 percent for PTSD is granted, subject 
to the provisions governing the award of monetary benefits.


REMAND

During the November 2005 VA examination, the examiner opined 
that the Veteran was unemployed and that he "had a difficult 
time remaining in one job for a long period of time" due to 
his PTSD symptoms.  This evidence appears to raise a claim of 
a TDIU.  The Board is required to address this issue of 
entitlement to a TDIU under 38 C.F.R. § 4.16 (b) because the 
record before the Board contains evidence that the Veteran 
may be unable to secure or follow a substantially gainful 
occupation due to his PTSD.  

Because the question of entitlement to a TDIU rating for PTSD 
has been raised in connection with a claim for an increased 
rating for PTSD, the Board has jurisdiction and thus the 
proper method for returning the case to the RO for 
development would be by remand.  See Godfrey v. Brown, 7 Vet. 
App. 398, 409 (1995); see also VAOPGCPREC 6-96.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran must be issued a letter 
explaining to him the relative duties of 
VA and a claimant in developing the 
evidence to substantiate a TDIU claim.  
Pursuant to Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008), it is essential 
that: (1) this letter notify the Veteran 
that to substantiate an increased 
evaluation claim he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life; (2) to the extent that the 
diagnostic code under which he is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to him; (3) he 
must be notified that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes (with the 
criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 set forth in the letter); and 
(4) the notice must also provide examples 
of the types of medical and lay evidence 
that he may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to a TDIU.  

If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

2.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a VA examination, by an 
appropriate examiner, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the 
physician(s) designated to examine the 
Veteran, and the report(s) of the 
examination(s) should include discussion 
of the Veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.

After examining the Veteran, the examiner 
should provide an opinion as to whether, 
without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's service-connected 
PTSD, in and of itself, renders him 
unable to secure or follow a 
substantially gainful occupation.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
adjudicate the issue of entitlement to a 
TDIU, to include consideration of the 
provisions of 38 C.F.R. § 4.16(b), in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided an 
SSOC and given an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


